         Case 1:12-cr-00423-AJN Document 204 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              4/12/2021


 United States of America,


                –v–                                                             12-cr-423 (AJN)

                                                                                    ORDER
 Minh Quang Pham,

                       Defendant.



ALISON J. NATHAN, District Judge:

       An arraignment on the superseding indictment is hereby scheduled for April 27, 2021, at

3:00 p.m., to proceed by videoconference. The Court will issue a scheduling order with

instructions for accessing the proceeding for the parties and members of the public closer to the

date of the arraignment. Pursuant to the parties’ joint request, time is excluded under the Speedy

Trial Act from April 12, 2021, through April 27, 2021, to allow time for scheduling and

preparation for the arraignment.


       SO ORDERED.


Dated: April 12, 2021                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
